Citation Nr: 9925642	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
March 1954.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a left knee disorder.

The case was previously before the Board in March 1998 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
veteran's claim.  The veteran continued his appeal.  The case 
is now returned to the Board.


FINDINGS OF FACT

1.  The veteran has provided credible testimony that he 
suffered a twisting injury to his left knee in service; 
however, the veteran was not treated for any complaints 
related to his left knee until more than 40 years after his 
service and there is no competent evidence of record of any 
residual left knee disorder as a result of the veteran's 
service.

2.  Although the veteran is currently diagnosed with 
degenerative joint disease of the left knee and a possible 
small meniscal tear of the left knee, there is no competent 
evidence of record of a nexus between the currently diagnosed 
disorder and the veteran's service or any incident therein.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a left knee disorder is 
plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection of a left knee disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the evidentiary record reveals that the veteran and 
his representative contend that service connection is 
warranted for a left knee disorder.  It is contended that the 
veteran injured his knee during service and was treated for 
such injury in service.  The veteran has indicated the 
original injury occurred as a result of a parachute jump.  He 
has reported that he declined surgery after the incident and 
lived with subsequent discomfort.  It is further argued that 
this original injury in service continued to bother the 
veteran's knee for many years thereafter, although he did not 
seek any medical treatment for the disorder prior to 1996.

The veteran's original claim seeking service connection for 
left knee disorder was received in March 1996.

On the veteran's DD Form 214, it was noted that the veteran 
had been awarded both the Parachute Glider Badge and the 
Medical Badge.  The Board finds that this corroborates the 
veteran's history of having made parachute jumps in service.

Unfortunately the veteran's service medical records are not 
within the claims file.  The Board notes that numerous 
attempts were made by the RO to obtain any available service 
medical records as well as any sick call lists, or other 
records of treatment from the Surgeon General.  However, 
multiple responses from the National Personnel Records Center 
indicate that no such records could be located.  It was 
reported by the National Personnel Records Center that if the 
veteran's records had been on file in July 1973, they may 
have been destroyed in a fire of that date.  The veteran was 
placed on notice that his service medical records were 
missing by several letters of the RO and he was given the 
opportunity to submit any such records, or any alternative 
evidence, in his possession.  The record indicates that the 
veteran had no such records to submit.

The Board notes that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, No. 98-7046 
(Fed. Cir. Aug. 16, 1999), which held that a single request 
for pertinent service medical records specifically requested 
by a claimant and not obtained by the RO does not fulfill the 
duty to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond, by 
independently attempting to obtain service medical records; 
and/or submitting alternative evidence.

Of record are VA outpatient treatment records spanning from 
October 1995 to August 1996.  These records indicate that the 
veteran first sought VA medical treatment in October 1995 
after he experienced a fall which resulted in a left wrist 
and left foot injury.  These initial VA medical records are 
entirely negative for any complaints regarding the left knee.  
A clinical record, dated in March 1996, contains the first 
documented complaint of left knee pain, which was thought to 
be secondary to the left foot injury.  In March 1996, there 
were X-ray findings of mild osteopenia of the left knee.  A 
VA orthopedic examination of April 1996 diagnosed some 
degenerative disease of the left knee, along with a possible 
small meniscal tear.  A VA outpatient record of August 1996 
assessed post-traumatic changes in the left knee and possible 
resolving meniscal injury.  It was noted that the veteran had 
been offered surgery in the past but he was not interested in 
that treatment option.

In January 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he first injured his left knee while landing on a 
parachute jump at Fort Bragg in 1950.  He stated that knee 
swelled up and he could not walk.  He stated he was taken to 
the hospital and fluid was drained from the knee and he was 
told he probably tore cartilage or ligaments.  He stated that 
surgery was recommended but was declined by him.  As a 
result, he testified that he was taken off jump status and 
placed in an infantry unit, and went to Korea.  He indicated 
his job was as a medic and he earned a combat medic's badge.  
He testified that following the injury, he was not kept in 
the hospital, but was returned to the barracks, placed on 
light duty, and wore an ace bandage wrap.  He reported 
returning to full duty after about two weeks.  The veteran 
stated that the knee subsequently gave him problems in 
service, but he took care of it himself, by soaking it, 
wrapping it, or taking aspirins.  He reported no further 
treatment in service.  The veteran stated that when he was 
discharged, he signed waivers regarding his knee in order to 
be discharged from service.  The veteran testified that after 
service, his knee continued to bother him, but he had never 
sought private medical treatment of his left knee symptoms.  
He reported that after service, he worked for many years as a 
fork lift operator, in a warehouse, and later as a 
supervisor.  The veteran indicated he was first treated at VA 
in 1995.  He reported that he was cutting shrubbery and his 
knee gave way and he fell, breaking his wrist and tearing a 
ligament in his left foot.  That was his only reported post-
service treatment.  A complete transcript of the testimony is 
of record.

Received in January 1997 were statements from two of the 
veteran's brothers, and also a statement from the veteran's 
wife.  Both brothers stated that they remember the veteran 
having trouble with his left knee after he returned from 
service.  The veteran's wife reported he had trouble with his 
left knee as long as she had known him, which was since 1971.

Having discussed the pertinent evidence above, the Board 
notes that in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The threshold question regarding the veteran's appeal is 
whether he has presented a well-grounded claim of service 
connection.  A well-grounded claim is one which is plausible.  
If he has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court recently declined to review the case.  
Epps v. West, 118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for a 
left knee disorder.

Having carefully considered all evidence of record, the Board 
initially notes that the veteran has testified that he 
suffered a twisting type injury to his left knee in service.  
He testified that surgery was recommended, but declined, and 
he was put on limited duty for two weeks until he returned to 
duty with an infantry unit.  The Board notes that the 
veteran's service personnel record does indicate he did make 
parachute jumps in service, and the Board has no reason to 
doubt the credibility of the veteran's testimony.  Although 
this injury cannot be verified by service medical records, as 
they are unavailable, the Board finds the veteran's 
testimony, as corroborated by his jump status in service, is 
credible evidence of an injury to the left knee in service.  
For the purposes of determining whether his claim is well-
grounded, the Board will accept the credibility of the 
veteran's currently offered history.  See King, supra.

The Board also acknowledges that the veteran is currently 
diagnosed with degenerative joint disease of the left knee 
and also a possible small meniscal tear, as evidenced by VA 
outpatient treatment records of March 1996 and a VA 
examination in April 1996.

However, there is no medical evidence of a nexus between the 
current diagnoses and the veteran's service.  In this regard, 
the Board also notes that by the veteran's own testimony, he 
sought no treatment after the original injury in service and 
continued to serve for more than three more years in the 
military.  By the veteran's own testimony and history, his 
subsequent military service included service as a combat 
infantry medic in Korea, which the Board notes must have 
included strenuous physical activity.  The Board further 
notes that the veteran testified that he sought no post-
service medical treatment until 1996, more than 40 years 
after service.  In the interim, he indicated he had worked 
for years, including physically demanding work as a forklift 
operator and in a warehouse.  The Board notes that although 
the veteran has complained of continued knee related problems 
during that entire period of time, the Board finds the 
complete absence of any medical treatment to be significant 
negative evidence against his claim.  The veteran's ability 
to continue his military service and his ability to perform 
his post-service employment for so many years without 
treatment, tends to negate the possibility of a nexus between 
the injury in service and the current diagnosis.  As for the 
contention of the veteran that his currently diagnosed left 
knee disorder is due to his service, there is simply no 
medical evidence to support such an argument.

The Board has also considered the veteran's testimony of 
continued symptomatology after service involving the left 
knee, as well as the statements submitted by his brothers and 
wife.  However, even accepting the history of continued 
symptomatology as true for purposes of determining the well-
groundedness of his claim (see King, supra), there is still 
no competent medical evidence tending to demonstrate that the 
current disorder is possibly linked to service.

In summary, the Board has also considered the contentions and 
testimony of the veteran and, inasmuch as he is offering his 
own medical opinion and diagnosis, notes that the record does 
not indicate that he has any professional medical expertise.  
This is true, even though the veteran served as a medic and 
clearly does have experience in the administration of 
battlefield first aid.  However, such experience does not 
establish that the veteran has any expertise in the diagnosis 
of orthopedic injuries of the knee.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This is likewise true of the statements from the veteran's 
relatives, which also do not serve to make his claim well-
grounded.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he is 
currently diagnosed with a left knee disorder.  He has also 
provided competent evidence, in the form of his contentions 
and testimony, that he did experience some type of left knee 
injury in service.  Nonetheless, there is no medical evidence 
that the veteran's currently diagnosed disorder is 
etiologically related to his service.  As such evidence has 
not been presented here, the veteran has not submitted a 
well-grounded claim for service connection for compensation 
purposes.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
Although his service medical records are unavailable, the RO 
made every reasonable effort to obtain them and the veteran 
was provided an opportunity to submit additional evidence 
after being notified of their absence.  Furthermore, as the 
veteran's testimony is deemed to be credible, the absence of 
service medical records in this case is not critical to his 
claim.  The veteran has not informed VA of the existence of 
any available evidence that would render his claim well 
grounded.  He has not contended that any further relevant 
post-service records exist.  In fact, he has specifically 
testified that he did not seek any post-service treatment 
until he went to the VA following a fall injury in 1995  It 
is therefore clear that there are no further relevant 
treatment records to obtain.  The Board therefore finds that 
no further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for a left knee disorder is denied, since 
a well-grounded claim has not been presented.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

